department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years future years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 normally at this point we solicit the filing of tax returns on forms for your completed tax years however as noted in the proposed denial letter that we sent you you did not established a separate_accounting system apart from the related for-profit hotel in which you operate consequently you should establish a separate_accounting system which will enable you to file separate tax returns on forms in the future file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting all identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely rob choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil index tax_exempt_and_government_entities_division date date legend a state b date c state law d religion e charity f individual g individual h individual i business j church k city l address m business n individual o business o dollar amount p business p dollar amount q business q dollar amount r business r dollar amount s individual s dollar figure t schools u churches v applicant w dollar amount x business y dollar amount z dollar amount aa dollar amount bb dollar amount cc dollar amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues does the applicant qualify for exemption under sec_501 of the code facts formation v was an a corporation formed on date b under the laws of c purposes the articles of incorporation state the purposes of v are a b a e e r i r k to conduct and maintain a house of worship in accordance with d faith to conduct and maintain a seminary for the purpose of education young men of the d faith in the bible to foster the spirit of d faith to provide and maintain a community center for communal civic and social activities toestablish and conduct classes clubs and lectures on social civic cultural moral and religious subjects to conduct and maintain a gymnasium and other facilities for physical improvement to participate in all civic and communal acts for the betterment of the community to establish maintain and operate day care centers for children to establish maintain and operate a religious e to purchase property both real and personal_property and to mortgage and lease both real and personal_property as may be necessary for the conduct and welfare of the corporation to conduct any and all other activities as shall from time to time be appropriate in accordance with the foregoing and as lawful for corporations organized under cc governing controls the governing body of the organization is comprised of three individuals f g and h all three have both family and business relationships h is the mother of f and g and all three have ownership_interest in the same partnership i activities v states their primary purpose is operating a j church in city k offering daily services services take place at l which is owned by m a lease is in place for the rental of the property v does not have a set religious leader but rather services are led by n or other service participants m is owned by i mentioned under governing controls above in addition to j church activities v offers a short term_interest free loan society or e were money is lent interest free to anyone who makes a request v indicated the following giving structure with regards to board authorization dollar_figure or more approved by entire board dollar_figure or less approved only by treasurer documentation required by recipient dollar_figure or less no documentation required approved only by treasurer to date the following loans have been made for the listed purposes o to be able to pay cash on deposit cod and buy in bulk at a discount 0dollar_figure _p to be able to pay cod and buy in bulk at a discount pdollar_figure q short term cash_flow problem qdollar_figure __r to relieve the cash_flow until the receivable will be collected rdollar_figure - s pay off credit card cc debts and save interest sdollar_figure copies of board approvals of these loans in the form of meeting minutes as well as copies of loan applications were provided in correspondence the board_of v has a related partnership affiliation to r in addition s is the son of h the treasurer of v while v will make loans they stated they did not anticipate making outright distributions of funds or grants however a ledger provided with correspondence dated date shows the following distributions were made between the dates of date through date three distributions under dollar_figure eight distributions made of dollar_figure or less twenty distributions made of dollar_figure or more included in these distributions were memos indicating payments made for ‘insurance for sick’ anda organizations including t and u contribution for a building fund the recipients of these funds were numerous in total for a six month period v showed income of approximately ydollar_figure of that zdollar_figure was made for the non-charitable loans amongst other expenses attributable to v to date are charitable_contributions made totaling nearly aadollar_figure smaller amounts for everyday operating_expenses and rent make up the remainder of the funds expensed bbdollar_figure was transferred to a money market account of which approximately ccdollar_figure remain v's sources of support to date have been a contribution of a interest in a property owned and sold by x in k in addition to wdollar_figure of membership fees law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax for organizations described in sec_501 such organizations are recognized as exempt if they are organized and operated exclusively for religious charitable and educational_purposes sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section an organization fails to meet either the organizational_test or the operational_test it is not exempt if sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities in not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is not organized or operated for the benefit of private interests organization to establish that it such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests is necessary for an in salvation navy v commissioner tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not provide that its net_earnings would not inure to the benefit of a private individual which was its founder in old dominion box co v united_states 477_f2d_344 cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in 74_tc_846 the court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in de la salle institute a membership corporation v united_states of america 195_fsupp_891 d c cal the court found that the operation of a chapel although considered very important to the organization's religious purposes was found to be incidental to the organization's principal activities to operate a school and winery an incidental worship activity can not make the organization a church with the court stating that the tail cannot be permitted to wag the dog the chapel in this case was regarded in itself a ‘church’ and would have been so regarded if they did no more than operate one or two chapels however in this case the organization did much more than operate a chapel in 71_tc_102 the court found that the organization's officers received amounts of money in the form of grants these grants petitioner contended as carried with them no legal_obligation to repay any interest or principal it had during the administrative_proceeding before the irs that the grants were made in furtherance of a charitable purpose to assist the poor who were in need of food clothing shelter and medical attention however petitioner was unable to furnish any documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant the only documentation contained in the administrative record was a list of grants made during one of the three years in question which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense this information was insufficient in determining whether the grants were made in an objective and nondiscriminatory manner and whether the distribution of such grants was made in furtherance of an exempt_purpose the failure to develop criteria for grant disbursements or to keep adequate_records of each recipient can result in abuse accordingly it was found that the organization failed to establish that their disbursements constituted an activity in furtherance of an exempt_purpose revrul_56_262 1956_4_cb_131 provides that in order to be recognized as a church under the code an organization must have as its principal purpose or function that of a church application of law v meets the organizational_test in part as the purposes of the organization have been set forth to meet requirements under sec_501 as being religious however the charitable giving activities of v are questionable as loans have already been made for non-charitable purposes they do not meet the operational_test as net_earnings have inured to private individuals and board members further despite the organization’s religious activities as evidenced in the above court rulings merely having as activities religious purposes does not constitute passing the operational_test when private interests are served the expenses of v indicate purposes of fund distribution to be the primary function not the operation of a church applicant’s position in regards to their church activities v has stated in the application_for exemption and in correspondence that they are operating a j church with the intention to expand in the future in regards to their loan activities they have stated ‘d commandments forbid them to lend money on interest to a fellow d therefore we lend money interest free to anyone that requests a loan’ funds are given to anyone in need v has also stated in their attachments to the application_for exemption that if needed funds would be given to a related individual service response to applicants position while v may be operating religious services they do not meet the operational_test as inurement and private benefit are evident in several areas also it can be questioned whether or not v meets the organizational_test in full as portions of their activities do not exclusively further c purposes specifically their free loans all three of the board members are related creating the potential for private control of v they have stated that board members are not disqualified from receiving loans aid from v despite their relation and control this resulted in a loan being made to r which is affiliated to owned in part by the board this constitutes direct private benefit and inurement further the loan had no charitable purpose as its stated intention was to relieve a cash_flow problem a loan was made to the treasurer's son which again constitutes direct private benefit and inurement this loan had no charitable intent as its stated purpose was to allow for the payment of credit card debt the other three loans were not made to related parties but nonetheless further the private interests of each recipient as their stated purposes were to help their businesses each of the five loans made by v are questionable as the intent of each loan does not appear charitable while the loan documentation stipulates a return of a contribution in lieu of interest thereby potentially lessening the private gain of a loan this does not appear to have occurred each appears to be furthering the private interest of an individual or business causing both private benefit and inurement and as can be seen from the expense breakdown for only a six month period the majority of v's expenses are attributable to these non-qualifying loans the facility being leased and paid for by v is also used by i r which is partially owned by each board member also owns m which holds legal_title to the building so the facility being leased by v is not only being simultaneously used by for-profit operations owned in part by the board but the building itself is owned by for profit entities controlled by the board the entire lease and use of the facility is one large related_party transaction of which the governing body benefits as seen by the sources of support v has been funded almost entirely by an entity owned in part by the governing body they have made seemingly no attempt at raising funds publicly through donations tithing or membership fees as normally seen with service oriented religious entities further the projections provided on page of form_1023 are grossly undervalued compared to the actual income generated by v this calls into question the validity of information presented within the application and the intention of v to mislead or misdirect additional questions presented in the development of the determination overall while v does conduct religious services the loan activities they have directed disqualify them from exemption as the structure and intention has only served related parties and private interests the organization itself seems to be an outlet for distributions from a related for profit entity for the purpose of distributions loans while by definition some of the recipients of these loans could be deemed needy the purposes listed for which the loans were made further no c purposes in eliminating direct charitable need the facts in the application and supplemental correspondence show that the board had been controlling all aspects of v for their private interests and not for the benefit of the public conclusion based on the facts presented above we hold that you do not meet the requirements for tax exemption under sec_501 of the code the transactions that have occurred constitute private benefit and inurement an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals accordingly you do not qualify for exemption under sec_501 of the code because you do not meet the prescriptions stated in the aforementioned treasury regulations you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process lf you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter certified mail returned as undeliverable the post office returned that mailing to us on the original envelop the post office we originally mailed the proposed denial letter to you on stated this name not on any mailbox - unknown we reviewed your file and discovered that you seemed to have received prior non-certified mailings at this address we therefore revised the proposed denial letter by adding this section and we mailed the revised proposed denial letter to you via regular mail you now have days from the date of the revised proposed denial if you wish to protest in the manner described above via certified mail on sincerely robert choi director exempt_organizations rulings agreements
